Citation Nr: 1636618	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-42 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2000 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The present matter was previously before the Board in October 2012, July 2013, April 2014, March 2015, and September 2015.  At those times, the Veteran's claim was remanded for further development.  Pursuant to the remands' directives, the RO provided a hearing, made reasonable attempts to obtain any temporary files that have not yet been associated with the Veteran's claims file, made reasonable attempts to obtain a copy of the Veteran's October 2009 substantive appeal, attempted to verify the Veteran's reported PTSD stressors, provided an examination to address the etiology of any diagnosed acquired psychiatric disorders, obtained outstanding treatment records, and readjudicated the Veteran's claim.  As discussed below, additional development is required, and thus, discussion of VA's compliance with previous remands is not necessary at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record shows that the Veteran submitted a timely Notice of Disagreement with the RO's February 2008 denial of his claims for service connection for a traumatic brain injury, blindness in the left eye, left hemiplegia secondary to cerebrovascular accident, and laceration on the right side of the neck in May 2008, but this appeal was withdrawn after the RO issued a Statement of the Case regarding these issues.  Thus, the Board finds that these issues are not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the delay, a remand of the Veteran's claim is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary to obtain another medical opinion.

The Veteran asserts that he developed PTSD due to his experiences while stationed in South Korea and at Fort Hood, Texas.  More specifically, he reported in a May 2009 statement, February 2015 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), and during his March 2013 Board hearing that he observed suicides and deaths by drowning at Fort Hood between March 2001 and April 2001, and that he was subjected to hostile civilian and military forces while he was stationed in South Korea.

In August 2013, the Appeals Management Center (AMC)/RO asked the Joint Services Records Research Center (JSRRC) to determine whether there were any suicides or accidental deaths by drowning at Fort Hood between March 2001 and April 2001.  Although the JSRRC responded in September 2013 that it was unable to locate documentation verifying a drowning incident at Fort Hood during the March 2001 to May 2001 period, the JSRRC reported that United States Army casualty information documented casualties involving self-inflicted wounds that occurred at Fort Hood in October 2001 and December 2001.  Thereafter, in February 2014, the RO issued a formal finding of a lack of information required to corroborate a stressor associated with the claim for service connection for PTSD.  However, giving the Veteran the benefit of the doubt with regard to the dates reported, the Board noted in its March 2015 remand that for PTSD compensation purposes, the Veteran's exposure to a suicide victim while at Fort Hood has been verified.

Upon examination in July 2015, a VA psychologist reported that the Veteran has a diagnosis of PTSD that confirms to DSM-5 criteria and does not have any other psychiatric diagnoses, although the examiner acknowledged that VA treatment records document the following former diagnoses: cognitive disorder not otherwise specified, unspecified depression, dysthymic disorder, and insomnia.

During the July 2015 examination, the Veteran and his cousin reported that the Veteran was afraid of civilian and military threats when he was stationed in South Korea.  The examiner endorsed that the Veteran's reported fear of an imminent threat from North Korea while stationed in South Korea and observation of soldiers drowning in a Bradley tank at Fort Hood are sufficient to support a diagnosis of PTSD, and the former stressor is related to the Veteran's fear of hostile military or terrorist activity.  However, in a July 2015 addendum opinion, the examiner clarified his previous report, opining that the Veteran's fear of hostile military activity while stationed in South Korea alone is not sufficient to meet the DSM-5 criteria, and the United States Army Crime Records Center indicated in January 2016 that there are no records of the reported April 2000 drowning at Fort Hood.  In addition, in his addendum opinion, the examiner reported that the Veteran did not mention a suicide event stressor during his July 2015 examination.

In light of the Board's previous finding that the Veteran's observation of a suicide event during service is a verified stressor, the Board finds that the July 2015 medical opinion is inadequate because the examiner did not provide an opinion regarding whether this verified stressor is sufficient to support a diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, if any.

2.  Obtain an addendum opinion from the VA psychologist who examined the Veteran in July 2015, or another appropriate examiner, to determine the nature and etiology of the Veteran's current acquired psychiatric disorder.
The clinician is informed that for PTSD purposes, the Veteran's only verified stressor is his exposure to a suicide victim while stationed at Fort Hood.

The clinician is also notified that the Veteran's motor vehicle accident was not in the line of duty, and thus, any diagnosis stemming from this incident is not subject to service connection.

Specifically, the clinician should provide an opinion as to whether the Veteran's verified stressor-observing a suicide event during service-is sufficient to support his diagnosis of PTSD.

The clinician should indicate review of the claims file in his or her report and include complete rationale for all conclusions reached.

3.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




